ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 2/18/2022 has been entered.  Claims 1 and 11-17 have been amended.  No claims have been cancelled.  Claims 27-32 have been added.  Claims 1-32 are still pending in this application, with claims 1, 14, and 27 being independent.
The objections to Claims 11-13 and 15-18 have been withdrawn in view of the amendment.
The nonstatutory double patenting rejections of Claims 1-16 and 18-21 have been withdrawn in view of the submitted Terminal Disclaimers.

Terminal Disclaimer
The terminal disclaimers filed on 2/18/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patents 11,215,344, 10,677,431, and 10,900,647 have been reviewed and are accepted.  The terminal disclaimers have been recorded.

Allowable Subject Matter
Claims 1-32 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the claim is allowable because it has been amended to recite “wherein the neck member is flexible to allow the portable neck light to be pulled outward when placing the light around a user’s neck and contract once on a user’s neck” (emphasis added).
Although portable neck lights are known, as evidenced by the Prior Art already of record, no Prior Art was found teaching individually, or suggesting in combination, all the features of Applicant’s invention, in particular the above limitations in combination with the remaining features of the claim, and there would be no motivation, absent the Applicant’s own disclosure, to modify the references in the manner distinctly and specifically called for in the combination as claimed in Claim 1.

Claims 2-13 depend on Claim 1.
Regarding claim 14, the claim is allowable for the same reasons discussed above with regards to Claim 1.

Claims 15-26 depend on Claim 14.

Regarding claim 27, the claim is allowable for the same reasons discussed above with regards to Claims 1 and 14.

Claims 28-32 depend on Claim 27.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM N HARRIS whose telephone number is (571)272-3609. The examiner can normally be reached Monday - Thursday 8:00AM- 5:00PM EST, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/WILLIAM N HARRIS/Primary Examiner, Art Unit 2875